Citation Nr: 1404321	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a combined rating in excess of 20 percent for left knee disability, to include instability and arthritis.

2.  Entitlement to a rating in excess of 10 percent for right hip trochanter bursitis.

[The issue of entitlement to an effective date earlier than April 17, 2006, for the award of a separate 10 percent rating for left knee arthritis, is the subject of a separate decision by the Veterans Law Judge who conducted a hearing in that matter.]

REPRESENTATION

Veteran represented by:	Scott E. Schermerhorn, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 1964 to May 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In September 2009, a video conference hearing was held before an undersigned Acting Veterans Law Judge (D.J.D.).  A transcript of the hearing is associated with the record.  In February 2010, the case was remanded for additional development.  Thereafter, in October 2013, a Travel Board hearing was held before one of the undersigned Veterans Law Judges (G.R.S.).  A transcript of the hearing is associated with the record.  Because all Judges who held a hearing on an issue must participate in a decision on the issue, this case was assigned to a panel of 3 Judges.  [At the October 2013 hearing, the Veteran testified that he did not want a hearing before a third judge.]

In February 2010, the Board determined that a May 1972 rating decision that decreased the rating for the Veteran's left knee disability from 10 to 0 percent did not involve clear and unmistakable error (CUE).  Therefore, that issue is no longer on appeal.

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if action on his part is required.

REMAND

The Veteran seeks an increase in the rating for his service-connected left knee disability, rated 20 percent combined (based on a formulation of 10 percent for internal derangement/instability under Diagnostic Code (Code) 5257 and 10 percent for post-traumatic degenerative arthritis under Code 5010).  The Veteran also seeks an increase in the rating for his service-connected right hip trochanter bursitis, rated 10 percent under Code 5019.

The Veteran has not been afforded a VA examination to assess his left knee and right hip disabilities since October 2012 (more than one year ago).  Given his allegations of worsening at the October 2013 hearing, a contemporaneous examination to assess the disabilities is necessary.  In addition, updated treatment records are pertinent evidence that must be secured, as such records may identify a period of time during which a "staged" increased rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his left knee and right hip disabilities during the pendency of the instant claims, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from the sources identified.  If any records requested are unavailable, the reason must be explained for the record.  The RO must specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for these disabilities during the pendency of the instant claims.  If any records are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an orthopedist to assess the severity of his service-connected left knee and right hip disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.

All indicated tests or studies, such as x-rays and range of motion measurements, should be completed.  The findings reported should be sufficiently detailed to allow for application of all pertinent rating criteria (i.e., to assess all orthopedic manifestations of the disabilities).  The examiner should specifically conduct range of motion studies for the left knee and right hip; note any limitations due to pain, weakness, incoordination, or lack of endurance; and comment on any functional loss and/or limitations due to the disabilities.

In addition, for the left knee, the examiner should note whether there is arthritis in the knee, and note whether or not there is subluxation or instability (and if so, the degree of each).

The examiner must explain the rationale for all opinions.

3.  The RO should ensure that all development sought is completed, arrange for any further development suggested by the additional evidence received, and then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
	GEORGE R. SENYK	WAYNE M. BRAEUER
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	D. J. DRUCKER
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

